DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/22/2022 has been entered.
Claims 1, 3-8, and 10-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pub. No. 2015/0063136) in view of Morrison et al. (US Pub. No. 2010/0130189) in view of Shinohara et al. (US Pub. No. 2009/0172490).
Regarding claims 1 and 8, discloses apparatus (figure 1 small cell 110y) in a cellular communications network (see figure 1) comprising:
 a processor (figure 9 Controller/Processor 940) adapted to:
analyze block error rate data and signal quality data to determine a plurality of block error rate events (figure 5 BLER 550; paragraphs 48, 51, 52, 53, 54, 55: determine average value of BLER based on plurality of events: indication of BLER events is calculated based on block error rate data of ACKs measurements and especially number of NACKs measurements exceeding a certain first threshold value; measurements further include channel quality indicator (CQI)), the block error rate data and signal quality data relating to a block error rate between a User Equipment (UE) and a first base station (figure 1 small cell 110y) in the cellular communications network and each the block error rate event being an instance of the block error rate exceeding a first threshold value (paragraphs 48, 53-55:  measurement threshold component 330 determines whether a total number of NACKs exceeds a corresponding measurement threshold value. Paragraph 55
compares “an adjusted second subset (e.g.,an averaged [(or some other)] BLER [value]) to a corresponding measurement threshold value” at least suggests the claimed “block error rate event” in the case in which Shen’s BLER would exceed the “corresponding measurement threshold value,” which Examiner finds teaches, or at least suggests, the “first threshold value” of claim 1 (emphasis added))  when the quality of signals received at the UE is above a second threshold value (paragraphs 51, 54, and 56 further teaches CQI threshold (first subset satisfies a condition) which is the second threshold);
in response to determining the block error rate events in a predetermined time period (figure 4 measurement period 422; paragraph 66) exceeds a third threshold value (paragraph 54: adjusted second subset includes average value of BLER which is obtained based on the number of received NACKs exceeds a second threshold); initiate a physical cell identifier (paragraphs 34, 43: PCI (physical cell identifier)) conflict resolution operation (paragraph 57: resolution procedure).
Shen does not explicitly teach a count of the plurality of the block error rate events exceeds a third threshold value.
Shen does teach an average value of block error rate events in a predetermined time period exceeds a second threshold value (paragraph 54 in view of paragraph 66: average value of BLER which is obtained based on the number of received NACKs exceeds a second threshold).
In the same field of endeavor, Morrison discloses a count of the plurality of the block error rate events period exceeds a third threshold value (Figure 7 step 720, 730: performance threshold as third threshold; paragraphs 6, 51: the determined percentage is equal to or above a performance/third threshold. Act 730 of Morrison’s Figure 7 teaches or suggests “determining whether a count of the plurality of block error rate events in a predetermined time period exceeds a third threshold value,” Examiner finds Morrison’s “performance threshold” at act 730 teaches or suggest Appellant’s claimed “third threshold value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (count of block error rate events/BLER) in Morrison for another (average value of block error rate) for predictable result (conflict/alarm determination). 
Shen does not teach wherein the block error rate is a proportion of all blocks transmitted between the UE and the first base station that contain an error.
Shen’s paragraph 54 discloses block error rate (BLER) is obtained based on one or more both of a number of ACKs and NACKs. ACKs are indications of successful transmissions while NACKs are indication of not-successful transmissions which is a proportion of all transmissions (ACKs + NACKs).
In the same field of communication between UE and base station, Shinohara discloses NACKs are transmitted/received due to error within received/transmitted data (figure 3 data #1-->reception error[Wingdings font/0xE0] NACK; paragraph 11). Thus, NACK (transmission error) is associated with BLER.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to combine Shinohara’s teaching (NACK is associated with transmission error) in Shen to yield predictable result.

Regarding claims 3 and 10, all limitations of claim 2 are disclosed above. Shen further teaches analyzing the block error rate data to determine a periodicity of the plurality of block error rate events (paragraph 53, 54 in view of paragraph 66: analyze BLER and determine the measurement period 422).
Regarding claims 4 and 11, all limitations of claims 2 are disclosed above. Shen further teaches monitoring a data rate between the UE and the first base station (figure 4 configuration parameter transmission schedule); and analyzing the block error rate data and data rate data to determine the periodicity of the plurality of block error rate events (paragraph 53, 54 in view of paragraph 66: analyze BLER and determine the measurement period 422). 
Regarding claims 5, all limitations of claims 2 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claim 6, all limitations of claim 1 are disclosed above. Shen further teaches wherein the cellular communications network includes a second base station, and the first base station and the second base station are periodically synchronized (paragraph 61).
Regarding claim 7, all limitations of claim 1 are disclosed above. Shen further teaches a non-transitory computer-readable storage medium storing a computer program or suite of computer programs, which upon execution by a computer system performs the method of Claim 1 (paragraph 107).
Regarding claim 12, all limitations of claim 11 are disclosed above. Shen further teaches wherein the block error rate data relates to a plurality of connections between a plurality of UEs and the first base station; the signal quality data relates to the quality of signals received by a plurality of UEs; and the data rate data relates to the data rate between a plurality of UEs and the first base station (paragraphs 47, 48, 51, 53, 54).
Regarding claims 13, all limitations of claims 8 are disclosed above. Shen further teaches wherein the apparatus is one of the first base station (see figure 1 110y femtocell and figure 5), another base station in the cellular communications network, the UE, or a remote node.
Regarding claims 14, all limitations of claims 8 are disclosed above. Shen further teaches a cellular communications network including the apparatus of Claim 8 (see figure 1)

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
In pages 8-9 of Remark, the Applicant argues that “Morrison discloses determining the percentage of BLER values above a failure threshold, Morrison does not suggest determining a percentage (or any other figure) of BLER events that are instance of the BLER being above a first threshold and the signal quality being above a second threshold.” Examiner respectfully disagrees.
Shen’s paragraphs 55 and 56 disclose BLER event that are instance of the BLER being above a first threshold and the signal quality being above a second threshold (first subset satisfies a condition and second subset above a measurement threshold). Morrison’s figure 7 steps 720 and 730 with paragraph 51 teaches count of BLER events above a performance threshold). Thus, it would be obvious to one with ordinary skill in the art to substitute a known element in Morrison for element in Shen for predictable result.
In page 10 of Remark, regarding KSR substitution rationale, the Applicant argues that “Morrison discloses only determining whether the BLER values in a given report are above or below a failure threshold, the percentage of values that are above or below a performance threshold cannot be simply substituted for a count of block error rate events that are instances of both the BLER being above a first threshold and the signal quality being above a second threshold.” Examiner respectfully disagrees.
Examiner notes that Shen discloses BLER events BLER event that are instance of the BLER being above a first threshold and the signal quality being above a second threshold (first subset satisfies a condition and second subset above a measurement threshold in paragraphs 54 and 55). The Board also found “act 730 of Morrison’s Figure 7 teaches or suggests “determining whether a count of the plurality of block error rate events in a predetermined time period exceeds a second threshold value,” as recited in step L3 of claim 1, in which we find Morrison’s “performance threshold” at act 730 teaches or suggest Appellant’s claimed “second threshold value.” Claim 1 (emphasis added)” in page 10 of Decision dated 11/23/2021. Thus, the combined teachings of Shen and Morrison is determined to teach the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466